Per Curiam.
The writ must be set aside. Four days service exclusive of the day of return is required in cases of scire facias against bail. 2 Sdlon's Pr. 53, 54.
Rule absolute.a

 By the 3Oth-40th sections of the act of June 13, 1836, (Stroud's Furdon, tit. Action) the following- provisions are in substance made. 1. Scire facias is issued, served and returnable as a summons in a personal action. 2. The writ may issue, returnable to the first day of the next term after issuing, and may be served ten days before the return day* and in such case judgment may be taken for want of an appearance. 3. If there shall not be ten days between the issuing and the first day of the next term after issuing, the writ may be made returnable the next day preceding the last day of the term, or on the first day of the second term next after the issuing, except in the courts for the city and county of Philadelphia and Allegheny, in which the writ is made returnable on the first day of the next term, or on the first Monday of any intermediate month at the election of the plaintiff, 4, In. case the writ is not served ten days before the return day, the plaintiff may have judgment for want of an appearance at any day which shall be ten days after the service. The effect of these provisions is, that judgment for default of appearance in scire facias against bail, cannot be taken unless there is ten days service of the writ See Fisher v. Potter, Weaver v. Springer, and Thompson v, Patterson, in this volume.